Citation Nr: 1445825	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-33 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating greater than 30 percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted the Veteran's claim of service connection for major depressive disorder (which was characterized as major depressive disorder (claimed as posttraumatic stress disorder (PTSD)) and assigned a 10 percent rating effective September 16, 2008.  The Veteran disagreed with this decision in March 2011.  He perfected a timely appeal in December 2011 and requested a videoconference Board hearing which was held at the RO before the undersigned Veterans Law Judge in August 2014.

In an October 2011 rating decision, the RO assigned a higher initial 30 percent rating effective September 16, 2008, to the Veteran's service-connected major depressive disorder.  Because the initial rating assigned to the Veteran's service-connected major depressive disorder is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The record evidence shows that, prior to April 9, 2012, the Veteran's service-connected major depressive disorder was manifested by, at worst, occupational and social impairment with an occasional decrease in work efficiency and an intermittent periods of inability to perform occupational tasks due to such symptoms as moderate recurrent depression, difficulty sleeping, intrusive recollections, night sweats, and anxiety.

2.  The record evidence shows that, effective April 9, 2012, the Veteran's service-connected major depressive disorder was manifested by, at worst, occupational and social impairment with reduced reliability and productivity due to such symptoms as increased stress at work, a persistent depressed mood, excessive worry, ruminations about in-service experiences, fatigue, irritability and anger, and difficulty establishing and maintaining effective social relationships due to persistently negative attitude.


CONCLUSIONS OF LAW

1.The criteria for an initial rating greater than 30 percent prior to April 9, 2012, for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9434 (2013).

2. The criteria for an initial 50 percent rating, and no higher, effective April 9, 2012, for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for major depressive disorder is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In October 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claim for major depressive disorder, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the October 2008 VCAA notice was issued prior to the currently appealed rating decision issued in April 2009; thus, this notice was timely.  Because the Veteran's higher initial rating claim is being granted to 50 percent effective April 9, 2012, in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this claim concerns an appeal from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for major depressive disorder, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as entitlement to an initial rating greater than 30 percent for major depressive disorder.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has contended that he was treated at the VA Medical Center in Philadelphia, Pennsylvania ("VAMC Philadelphia"), in 1971.  In cases where pertinent records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the appellant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The Court further has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  The RO concluded in a formal finding that these records were not available and further attempts to obtain them would be futile.  In response to several requests from the RO for these records, VAMC Philadelphia finally responded in May 2010 that it had no records for the Veteran.  The Board agrees.

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected major depressive disorder.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected major depressive disorder currently is evaluated as 30 percent disabling effective September 16, 2008, under 38 C.F.R. § 4.130, DC 9434 (major depressive disorder).  See 38 C.F.R. § 4.130, DC 9434 (2013).  As relevant to this claim, a 30 percent rating is assigned under DC 9434 for major depressive disorder manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9434 for major depressive disorder manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9434 for major depressive disorder manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9434 for major depressive disorder manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

In Johnson, the Federal Circuit recently held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, No. 2013-7104 (Fed. Cir. Aug. 6, 2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected major depressive disorder, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected major depressive disorder, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

Factual Background and Analysis

The Board finds that the preponderance of the evidence supports assigning an initial 50 percent rating, and no higher, effective April 9, 2012, for the Veteran's service-connected major depressive disorder.  The Veteran has contended that this disability is more disabling than currently evaluated.  The record evidence supports his assertions, at least effective April 9, 2012.  Prior to April 9, 2012, the record evidence shows that the Veteran's service-connected major depressive disorder was manifested by, at worst, occupational and social impairment with an occasional decrease in work efficiency and an intermittent periods of inability to perform occupational tasks due to such symptoms as moderate recurrent depression, difficulty sleeping, intrusive recollections, night sweats, and anxiety.  For example, on VA outpatient treatment in December 2009, the Veteran's complaints included a "low mood," irritability, and increasing frustration.  "[F]requently when conversing with [his] wife he feels as if she cuts him off."  He described several alleged in-service stressors of fighting other soldiers and being attacked.  He still found it "difficult to get to sleep."  He felt "tired in the morning."  He worked on his organic farm during the day and worked a second shift job at night.  Mental status examination of the Veteran showed he was neatly dressed and groomed, full orientation, unremarkable speech, a linear and goal-directed thought process, no delusions or hallucinations, no suicidal or homicidal ideation, and good insight and judgment.  The Veteran's Global Assessment of Functioning (GAF) score was 68, indicating some mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well and having some meaningful interpersonal relationships.  The Axis I diagnosis was PTSD.  These clinical findings and the diagnosis were unchanged on subsequent VA outpatient treatment in February 2010.

In June 2010, the Veteran stated, "I was doing pretty good.  Then I fell into a slump."  He also stated that it was "[e]asier to get to sleep than previously" and he was "[l]ess tired in the morning."  He worked on his farm and had been "cutting back" on his appetite and lost 8 pounds of weight.  Mental status examination of the Veteran and the Axis I diagnosis were unchanged.  The Veteran's GAF score was 65, indicating some mild symptoms.

On VA examination on December 11, 2010, the Veteran's complaints included anger and irritability, recurring dreams of distressing in-service events (being involved in several fistfights).  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran had been married to his wife for 38 years and was raising 4 of his grandchildren at his home.  He was working full-time as a sales representative for an automobile insurance company and had been working there since 2007.  He stated, "I don't need friends.  I have no need to get close to people."  He reported binging on alcohol every 3 weeks.  "I continue to holler in my sleep."  

Mental status examination of the Veteran in December 2010 showed full orientation, no impairment of thought process or communication, no delusions or hallucinations, positive personal hygiene, no obsessive or ritualistic behavior, reported memory loss, relevant speech that was "logical, somewhat supplicative, [and] beseeching," linear and logical thoughts, no panic attacks, and reported depression.  The VA examiner stated, "Ultimately, it was this evaluator's sense that [the Veteran] in all probability suffered from an injustice.  This resulted in an altercation.  Again, the unfair results of this altercation appear to have smoldered throughout this individual's life."  This examiner also concluded that the Veteran experienced moderate depression.  The Veteran's GAF score was 68.  The VA examiner stated, "This GAF [score] is carried rather routinely throughout this Veteran's claims file experience."  The Axis I diagnosis was recurrent moderate major depressive disorder.

On VA outpatient treatment on December 20, 2010, the Veteran's complaints included mood changes and continued sleep disturbance.  Mental status examination of the Veteran was unchanged from February 2010.  The Veteran's GAF score was 65, indicating some mild symptoms.  The Axis I diagnosis was PTSD.

In June 2011, the Veteran stated, "I'm going in and out."  He was working 2 jobs and was frustrated with his grandchildren who "have been lax about their responsibilities" on the family farm.  He was not getting enough sleep and felt irritable.  Mental status examination of the Veteran showed he was "a bit irritable," neatly dressed and groomed, unremarkable speech, full orientation, a linear and goal-directed thought process, no delusions or hallucinations, no suicidal or homicidal ideation, and good insight and judgment.  The Veteran's GAF score was 60, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Axis I diagnosis was PTSD.

The record evidence shows that, prior to April 16, 2012, the Veteran's service-connected major depressive disorder was manifested by, at worst, occupational and social impairment with an occasional decrease in work efficiency and an intermittent periods of inability to perform occupational tasks due to such symptoms as moderate recurrent depression, difficulty sleeping, intrusive recollections, night sweats, and anxiety.  There is no indication that, prior to April 16, 2012, this disability was manifested by occupational and social impairment with reduced reliability and productivity, deficiencies in most areas, or total occupational and social impairment (i.e., a 50, 70, or 100 percent rating under DC 9434) such that an initial rating greater than 30 percent is warranted for this time period.  See 38 C.F.R. § 4.130, DC 9434 (2013).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to an initial rating greater than 30 percent prior to April 16, 2012, for his service-connected major depressive disorder.  Thus, the Board finds that the criteria for an initial rating greater than 30 percent prior to April 16, 2012, for service-connected major depressive disorder have not been met.

The record evidence also demonstrates that, on VA examination on April 16, 2012, the symptomatology associated with the Veteran's service-connected major depressive disorder had worsened.  The Veteran complained at this examination that he was "[u]nder pressure at work because of difficulties implementing new procedures."  He denied having any close friends.  The April 2012 VA examiner stated, "[The Veteran] expressed concerns about how his critical impatience, irritability, moodiness, and negativity effects his relationship with family members."  The Veteran also reported "he is devoted to his family, has a strong work ethic, and is actively involved in his church."  He stated that he had been written up several times in the previous 6 months "because of not following new procedures.  During that time period and currently, he feels pressure in his job and is on edge."  Mental status examination of the Veteran showed depressed mood, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control.  The VA examiner noted:

His 'impaired impulse control' does not include physical aggression, verbal threats, hostile verbal outbursts, or property damage.  However, his impatience's and low frustration tolerance are manifested by sharp verbal criticism.  Concerning verbal criticism to family members, the Veteran acknowledged that his criticism is not only harsh but also often not accurate or fair.  He overreacts.

This VA examiner concluded:

[The Veteran's] self-report indicates that his depression has intensified since his last [VA] exam.  As stated above, currently he is in an episode of major depression manifested by a persistent depressed mood, excessive worry about current concerns, ruminations about a traumatic event in service...sleep disturbance that includes difficulty falling asleep because of worries and ruminations, fatigue, irritability and anger, doubts and uncertainty about his future, and difficulty getting along with others because of his negative attitude.

This examiner also concluded that the Veteran's service-connected major depressive disorder was manifested by occupational and social impairment with reduced reliability and productivity.  The Veteran's GAF score was 50, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.  The Axis I diagnosis was severe recurrent major depressive disorder without psychotic features.

Later in April 2012, the Veteran submitted documentation from his employer showing that he had been counseled for deficient work performance in January, March, and April 2012.  This documentation also indicates that the Veteran received progressive discipline as a result of his deficient work performance.

The record evidence demonstrates that, effective April 9, 2012, the Veteran's service-connected major depressive disorder had worsened and was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as increased stress at work, a persistent depressed mood, excessive worry, ruminations about in-service experiences, fatigue, irritability and anger, and difficulty establishing and maintaining effective social relationships due to persistently negative attitude.  VA examination on April 9, 2012, showed the Veteran's concern about his increasing "critical impatience, irritability, moodiness, and negativity" and the impact of this behavior on his family relationships.  The Veteran's increased job-related stress was noted.  Mental status examination of the Veteran showed depressed mood, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control which the VA examiner noted was "manifested by sharp verbal criticism" directed towards his family members.  This VA examiner concluded that the Veteran's service-connected major depressive disorder had "intensified" since his December 2010 VA examination.  This examiner also concluded that the Veteran's service-connected major depressive disorder was manifested by occupational and social impairment with reduced reliability and productivity (i.e., a 50 percent rating under DC 9434).  See 38 C.F.R. § 4.130, DC 9434 (2013).  The record evidence does not indicate that, effective April 9, 2012, the Veteran experiences either occupational and social impairment with deficiencies in most areas or total occupational and social impairment (i.e., a 70 or 100 percent rating under DC 9434) such that an initial rating greater than 50 percent is warranted for this time period, however.  Id.  In summary, the Board finds that the criteria for an initial 50 percent rating, and no higher, effective April 9, 2012, for the Veteran's service-connected major depressive disorder have been met.


Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected major depressive disorder.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected major depressive disorder are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected major depressive disorder during each of the time periods on appeal.  This is especially true because the higher initial 50 percent rating assigned for the Veteran's major depressive disorder effective April 9, 2012, in this decision contemplates moderately severe disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The record evidence indicates that the Veteran has been employed at least since 2007 working a second shift in automobile insurance sales and works full-time during the day on his family's organic farm.  Although the Veteran submitted evidence in April 2012 showing that his work performance recently had suffered, he also has reported that a recent increase in on-the-job stress was due to difficulty he had implementing new work procedures rather than as a result of worsening symptomatology from his service-connected major depressive disorder.  Thus, the Board finds that this evidence does not demonstrate that the Veteran's service-connected major depressive disorder markedly interfered with his employment or impaired his average earning capacity.  See Johnson v. McDonald, No. 2013-7104 (Fed. Cir. Aug. 6, 2014).  The evidence also does not indicate, and the Veteran does not contend, that he was hospitalized for treatment of his service-connected major depressive disorder at any time during the pendency of this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating greater than 30 percent prior to April 9, 2012, for major depressive disorder is denied.

Entitlement to an initial 50 percent rating effective April 9, 2012, for major depressive disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


